Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment received on 04/06/2022. 
Claims 1, 4,-5, 8, 10-15, 19-21 have been amended.
Claim 6 has been cancelled.
Claim 21 has been added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peebles et al. (US 2003/0204781 A1) in view of  Andrew et al.  (KR 20090082242).
Regarding claims 1, Peebles et al. disclose a system for hardware replacement, the system comprising: 
 a selection engine that is operative to: receive  computing device (par. 0038: "diagnostic system 400", par. 0039: "The primary function of collector module 402 is to collect data from monitored server processes. ..For example, information from the Notes.IN I file on servers 302-310 may be transmitted directly to the analyzer module 404.”, par. 0041-0042: Analyzer module 404  configuration data collect from collector module 402), the collected data including at least one of the following: boot performance data, application performance data (par. 0337-0350), and hardware performance data par. 0039: "Configuration information is pulled from a Domino directory on each of servers ... . Such configuration information may include comprise[...  CPU/disk utilization, page faults, queue lengths"); determine, based at least on the collected data, a usability score (par. 0038: "The analyzer module 404 applies the collected source data to ...  generate component indexes and a composite index"), wherein determining the usability score comprises performing a weighted calculation on the collected data (par. 0272: "The sum of the 10 weighted ratings is the Composite Index"); wherein the usability score comprises a weighted calculation of the collected data (par. 0272: "The sum of the 10 weighted ratings is the Composite Index"); determine, based at least on the usability scor
Peebles et al. is silent on the teaching wherein the score improvement selection comprises at least one of: a replacement of the first computing device, or a change of at least one of a boot or startup process on the first computing device. However,  Andrew et al. teach a replacement of the first computing device  (page 3: “For conventional server configurations, techniques have been developed to perform failover in a controlled and ordered manner to ensure that no data is lost and the running process is not interrupted during the transition from the failed computing device to the replacement computing device”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate replacing the first computing device of Andrew et al. with the system of Peebles et al. for the purposes of providing  transparently replacing a processor.
Regarding claim 4, Peebles et al. disclose wherein the hardware performance data includes at least one data item selected from a list consisting of: a processor utilization exceeding a threshold (par. 0053-0070, in particular par. 0069) and a memory utilization exceeding a threshold (par. 0133-0151 ).
Regarding claim 5, Peebles et al. disclose the collected data further comprises at least one data item selected from a list consisting of: 
login time, battery warning history, storage input/output performance (par. 0106-0204), and network I/0 performance (par. 0205-0223). 
Regarding claim 7, Peebles et al. disclose wherein the selection engine is further operative to: use a machine learning component to determine the usability score or to determine whether a score improvement is required (par. 390” “the algorithmic formulas associated with the worksheets 412 are used to compute the individual values of all relevant component indexes, as indicated by step 904. Thereafter, given the values of the component indexes, the value of a composite index is generated using a weighing algorithm, as indicated by step 906.).
Regarding claim 21, Andrew et al. teach replacing the first computing device (page 3: “For conventional server configurations, techniques have been developed to perform failover in a controlled and ordered manner to ensure that no data is lost and the running process is not interrupted during the transition from the failed computing device to the replacement computing device”).
Claims 1, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peebles et al. (US 2003/0204781 A1) in view of  Newstadt et al. (US 8,060,734 A1).
Regarding claims 1, Peebles et al. disclose a system for hardware replacement, the system comprising: 
 a selection engine that is operative to: receive  computing device (par. 0038: "diagnostic system 400", par. 0039: "The primary function of collector module 402 is to collect data from monitored server processes. ..For example, information from the Notes.IN I file on servers 302-310 may be transmitted directly to the analyzer module 404.”, par. 0041-0042: Analyzer module 404  configuration data collect from collector module 402), the collected data including at least one of the following: boot performance data, application performance data (par. 0337-0350), and hardware performance data par. 0039: "Configuration information is pulled from a Domino directory on each of servers ... . Such configuration information may include comprise[...  CPU/disk utilization, page faults, queue lengths"); determine, based at least on the collected data, a usability score (par. 0038: "The analyzer module 404 applies the collected source data to ...  generate component indexes and a composite index"), wherein determining the usability score comprises performing a weighted calculation on the collected data (par. 0272: "The sum of the 10 weighted ratings is the Composite Index"); wherein the usability score comprises a weighted calculation of the collected data (par. 0272: "The sum of the 10 weighted ratings is the Composite Index"); determine, based at least on the usability scorand the corresponding text presented as part of the server health report or display”).
Peebles et al. is silent on the teaching wherein the score improvement selection comprises at least one of: a replacement of the first computing device, or a change of at least one of a boot or startup process on the first computing device. However,  Newstadt et al. teach a change of at least one of a boot or startup process on the first computing device (e.g. Col.8, lines 14-26: “In certain embodiments, the system may monitor any changes made by a user to his/her boot sequence and then report information regarding any such changes to a central server”).Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the aforementioned improvements a change of at least one of a boot or startup process on the first computing device of Newstadt with the system of Peebles for the purposes of providing recommendations to improve boot performance based on community data (Newstadt, abstract).
Regarding claims 4, Peebles et al. disclose wherein the hardware performance data includes at least one data item selected from a list consisting of: a processor utilization exceeding a threshold (par. 0053-0070, in particular par. 0069) and a memory utilization exceeding a threshold (par. 0133-0151 ).
Regarding claims 5, Peebles et al. disclose the collected data further comprises at least one data item selected from a list consisting of: 
login time, battery warning history, storage input/output performance (par. 0106-0204), and network I/0 performance (par. 0205-0223). 
Regarding claim 7, Peebles et al. disclose wherein the selection engine is further operative to: use a machine learning component to determine the usability score or to determine whether a score improvement is required (par. 390” “the algorithmic formulas associated with the worksheets 412 are used to compute the individual values of all relevant component indexes, as indicated by step 904. Thereafter, given the values of the component indexes, the value of a composite index is generated using a weighing algorithm, as indicated by step 906.).
Claims 2 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peebles et al. (US 2003/0204781 A1) in view of Newstadt et al. (US 8,060,734 A1) as applied to claim 1 above, and further in view of  Polar Seminario (US 2017/0220404 A1).
Regarding claim 2, Peebles et al. and  Newstadt et al. fail to disclose the boot performance data includes core boot time, wherein the application performance data includes application startup time, wherein the application startup time is not measured for at least one background process.
Polar Seminario teaches the boot performance data includes core boot time, wherein the application performance data includes application startup time, wherein the application startup time is not measured for at least one background process (para. 0368: While the boot firmware initializes, the boot firmware performs quick checks of the peripherals of the processor on the IED and some external devices...It is to be appreciated that the results of the test performed by the boot firmware are stored in the transfer block every time the boot firmware finishes its initialization. In this way, the test results are available to the run firmware right upon startup if one of the peripheral checks has failed, par. 0375: When a command action is requested by the run firmware, or, alternatively, if there is no valid firmware in the executable section of the processor in the IED, the boot firmware will pause the boot for a predetermined amount of time and wait to receive a command in the communication ports (e.g., communication interface 24 of IED 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the boot performance data includes core boot time, wherein the application performance data includes application startup time, wherein the application startup time is not measured for at least one background process of Polar Seminario with the system of Peebles et al. in view of Newstadt et al. for the purposes of providing  devices, systems, and method for upgrading firmware in intelligent electronic devices.
Claims 8-9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peebles et al. (US 2003/0204781 A1) in view of Newstadt et al. (US 8,060,734 A1) as applied to claim 1 above, and further in view of Gounares et al. (US 2013/0085882 A1).
Regarding claim 8, Peebles et al. and Newstadt et al. fail to disclose receive, from the first performance monitor agent, anonymized collected data for the first computing device; receive, from a plurality of other performance monitor agents, anonymized collected data for a plurality of other computing devices; and generate, from the received anonymized collected data, aggregate performance metrics.
Gounares et al. teach receive, from the first performance monitor agent, anonymized collected data for the first computing device (para. 0021, 0090:” the collected data may be anonymized”; receive, from a plurality of other performance monitor agents (par. 0032:” One or more of the client devices 104 may be monitored using a monitoring agent 112 to collect performance data as part of the monitored parameters 106.”, anonymized collected data for a plurality of other computing devices  (para. 0021, 0090:” the collected data may be anonymized”; and generate, from the received anonymized collected data, aggregate performance metrics (par.0119:” The performance of the executable code with the optimized configuration component may be measured in block 432 and the performance metrics may be transmitted in block 434. The optimization server 404 may receive the performance metrics in block 436. The performance metrics may be used to update the mathematical model of the executable code as well as other functions.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate receive, from the first performance monitor agent, anonymized collected data for the first computing device; receive, from a plurality of other performance monitor agents, anonymized collected data for a plurality of other computing devices; and generate, from the received anonymized collected data, aggregate performance metrics of Gounares et al. with the system of Peebles et al. in view of Newstadt et al. for the purposes of providing  a low cost or no-cost monitoring system.
Regarding claims 9, Peebles et al. disclose detect anomalous behavior of the first computing device.(par. 0349:” task is running, but reporting failure conditions”, par.350:” task is running, but reporting fatal conditions”).
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peebles et al. (US 2003/0204781 A1) in view of Newstadt et al. (US 8,060,734 A1) as applied to claim 1 above, and further in view of  Andrew et al.  (KR 20090082242).
Regarding claim 21, Peebles et al. and Newstadt et al.  is silent to disclose replacing the first computing device.
Andrew et al. teach replacing the first computing device (page 3: “For conventional server configurations, techniques have been developed to perform failover in a controlled and ordered manner to ensure that no data is lost and the running process is not interrupted during the transition from the failed computing device to the replacement computing device”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate replacing the first computing device of Andrew et al. with the system of Peebles et al. in view of Newstadt et al. for the purposes of providing  transparently replacing a processor.
Allowable Subject Matter
Claims 10-20 are allowed.
Claim 3 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3, 10, and  19, none of the prior art of record teaches or suggests wherein the application startup time is measured by: detecting that a new application window has opened; and based at least on detecting that a new application window has opened, determining a start time of a process that spawned the new application window. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. 
-Applicant argues that the prior art does not teach “replacement of the first computing device, or a change of at least one of a boot or startup process on the first computing device”.
Examiner position is that Andrew et al. teach a replacement of the first computing device  (page 3: “For conventional server configurations, techniques have been developed to perform failover in a controlled and ordered manner to ensure that no data is lost and the running process is not interrupted during the transition from the failed computing device to the replacement computing device”).
Examiner position is that Newstadt et al. teach a change of at least one of a boot or startup process on the first computing device (e.g. Col.8, lines 14-26: “In certain embodiments, the system may monitor any changes made by a user to his/her boot sequence and then report information regarding any such changes to a central server”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862